      Case 2:20-cv-00163-GMN-EJY Document 44 Filed 01/28/21 Page 1 of 2



 1 MITCHELL L. POSIN, ESQ.
   Law Offices of Mitchell Posin, Chtd.
 2 410 South Rampart Boulevard, Suite 390
   Las Vegas, Nevada 89145
 3 Tel. (702) 382-2222
   Fax (702) 382-7496
 4 mposin@gmail.com
   Attorney for Plaintiff
 5
 6                           UNITED STATES DISTRICT COURT
 7                                  DISTRICT OF NEVADA
 8
     RONNIE L. BROWN,                    )
 9                                       ) CASE NO.: 2:20-cv-00163-GMN-DJA
               Plaintiff,                )
10                                       )
     vs.                                 ) STIPULATION TO EXTEND
11                                       ) DEADLINE TO RESPOND TO
     LIBERTY COUNTY MUTUAL               ) MOTION FOR SUMMARY
12   INSURANCE                           ) JUDGMENT
     COMPANY,                            )
13                                       )
               Defendant.                ) [Second Stipulation to Extend]
14   ___________________________________ )
15
           IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff RONNIE
16
     L. BROWN, by and through his attorney of record, MITCHELL POSIN, ESQ., of the law
17
     offices of Mitchell Posin, Chtd., and ANDREW GREEN, ESQ., of Koeller Nebeker
18
     Carlson Haluck, LLP, to an enlargement of the time to respond to Defendant’s Motion for
19
     Summary Judgment, to and including February 5, 2021.
20
           The stipulation is based on conflicting scheduling demands. Furthermore, Plaintiff
21
     recently underwent spinal surgery.
22
           Pursuant to Local Rule IA 6-1(a), the parties affirm that the parties had orally agreed
23
     to extend the time to
24
     ///
25
     ///
26
     ///
27
28                                           Page 1 of 3
     Case 2:20-cv-00163-GMN-EJY Document 44 Filed 01/28/21 Page 2 of 2



 1   respond prior to the expiration of the time to respond.
 2
 3         Dated this 28 day of January, 2021.
 4
 5     /s/ Mitchell Posin                               /s/ Andrew Green
   Mitchell L. Posin, Esq.                         Andrew Green, Esq.
 6 Law Offices of Mitchell Posin, Chtd.            Koeller Nebeker Carlson Haluck, LLP
   410 South Rampart Boulevard, Suite 390          400 S Fourth St
 7 Las Vegas, Nevada 89145                         Las Vegas, NV 89101
   Attorney for Plaintiff                          Attorney for Defendant
 8
 9
10                                    IT IS SO ORDERED:
11
                                      ____________________________________
12                                    UNITED STATES MAGISTRATE JUDGE,
                                               January 28, 2021
13                                    DATED: _________________

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                          Page 2 of 3
